Case 19-13840-mkn Doc1 Entered 06/17/19 10:40:52 Page 1 of 67

Fill in this information to identify your case:

 

 

. RECEIVED |
United States Bankruptcy Court for the: AN DF HED , MAG
District of Nevada |
| Case number (ifknown): Chapter you are filing under: | 7419 JUN 17 AM 10-32 .
Chapter 7 _
| Cl chante 1 U.S. BANKRUPTCY COURT
| Q chapter 13 MARY A. SGHOTH Gheelitthis is an

amended filing

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 42/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

a Identify Yourself

 

 

 

 

 

 

 

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name
Write the name that is on your
government-issued picture ALINA .
identification (for example, First name First name
your driver's license or CARIDAD
passport). Middle name Middle name
Bring your picture BARCELO DE CERVERA
identification to your meeting —- Last name Last name
with the trustee.
Suffix (Sr., Jr., 1, IH) Suffix (Sr. Jr., Il, Hil)
2. All other names you
have used in the last 8 First name First name
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security wx = XX- A 7 7 2 FR cn
number or federal OR OR
Individual Taxpayer
1 Identification number 9xx - xx -_ 9xx - x
(ITIN)

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1

 
Case 19-13840-mkn Doc1 Entered 06/17/19 10:40:52 Page 2 of 67

pebtrr1  ALINA C. BARCELO DE CERVERA

First Name Middle Name Last Name

Case number (if known),

 

 

 

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

About Debtor 1:

i | have not used any business names or EINs.

About Debtor 2 (Spouse Only in a Joint Case):

(J | have not used any business names or EINs.

 

Business name

Business name

 

Business name

EN

EN

Business name

EIN

EIN”

 

5. Where you live

6213 CAPRINO AVE

 

 

 

 

Number Street

LAS VEGAS NV 89108
City State ZIP Code
CLARK

County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

 

 

If Debtor 2 lives at a different address:

 

 

Number Street

 

 

City State ZIP Code

 

County

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

a Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(Q i have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

C) Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

O) t have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 2

 
Debtor 4

Case 19-13840-mkn

First Name

ALINA C. BARCELO DE CERVERA

Middle Name

Doc 1 Entered 06/17/19 10:40:52 Page 3 of 67

Case number (if known)
Last Name

Part 2 | Tell the Court About Your Bankruptcy Case

 

 

 

 

 

 

 

 

 

 

 

 

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file
under (4 Chapter 7
CQ) Chapter 11
U Chapter 12
Q) Chapter 13
s. How you will pay the fee 11 will pay the entire fee when | file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.
C] | need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).
i | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.
9, Have you filed for WNo
bankruptcy within the
last 8 years? (1) Yes. District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD /YYYY
District When Case number
MM/ DD /YYYY
10. Are any bankruptcy No
cases pending or being
filed by a spouse who is C) Yes. Debtor Relationship to you
not filing this case with District When Case number, if known.
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known.
MM /DD/YYYY
11. Do you rent your QINo. Goto line 12.
residence? (@ Yes. Has your landlord obtained an eviction judgment against you?

Official Form 101

{Z No. Go to line 12.

C] Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3
Debtor 1

Case 19-13840-mkn

ALINA C. BARCELO DE CERVERA

Case number (if known),

 

First Name

Middie Name

Last Name

| Part 3: | Report About Any Businesses You Own as a Sole Proprietor

12.

Doc 1 Entered 06/17/19 10:40:52 Page 4 of 67

 

Are you a sole proprietor
of any full- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

{Z No. Go to Part 4.

C) Yes. Name and location of business

 

Name of business, if any

 

Number Street

 

 

City State ZIP Code

Check the appropriate box to describe your business:

(] Health Care Business (as defined in 11 U.S.C. § 101(27A))
LJ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
{) Stockbroker (as defined in 11 U.S.C. § 101(53A))

C2 Commodity Broker (as defined in 11 U.S.C. § 101(6))

C) None of the above

 

 

13.

Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor?

For a definition of smal!

business debtor, see
11 U.S.C. § 101(51D).

If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
can set appropriate deadlines. |f you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

Wo. lam not filing under Chapter 11.

(J No. | am filing under Chapter 11, but |am NOT a small business debtor according to the definition in

the Bankruptcy Code.

C) Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the

Bankruptcy Code.

Ea Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14.

 

Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Official Form 101

{J No
Cl] Yes. What is the hazard?

 

 

If immediate attention is needed, why is it needed?

 

 

Where is the property?

 

 

 

Number Street
City State ZIP Code
Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 19-13840-mkn Doc1 Entered 06/17/19 10:40:52 Page 5 of 67

Debtor 1 ALINA C. BARCELO DE CERVERA Case number (if known),

First Name Micdie Name Last Name

Ca Explain Your Efforts to Receive a Briefing About Credit Counseling

 

18. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file. ‘

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

0 | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C) t received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

C) | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C) | am not required to receive a briefing about
credit counseling because of:

L) Incapacity. 1 have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

C) Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

CJ | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C) | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

(} | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

L) 1 am not required to receive a briefing about
credit counseling because of:

Q Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q] Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptcy page 5

 
Case 19-13840-mkn

Debtor 1

First Name

ALINA C. BARCELO DE CERVERA

Middle Name

Doc 1 Entered 06/17/19 10:40:52 Page 6 of 67

Case number (if known)
Last Name

Eo Answer These Questions for Reporting Purposes

 

- 46. What kind of debts do
- you have?

47. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

16a, Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

C No. Go to line 16b.
WW)’ Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

QI No. Go to line 16c.
C] Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

CQ] No. | am not filing under Chapter 7. Go to line 18.

CJ Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

excluded and W No
administrative expenses
are paid that funds will be C] Yes
available for distribution
to unsecured creditors?
18. How many creditors do 1-49 C) 1,000-5,000 C 25,001-50,000
you estimate that you Q) 50-99 (] 5,001-10,000 () 50,001-100,000
owe? CJ 100-199 U) 10,001-25,000 CI More than 100,000
(] 200-999
' 49. How much do you Q $0-350,000 CJ $1,000,001-$10 million () $500,000,001-$1 billion

estimate your assets to
be worth?

CJ $50,001-$100,000
CQ) $100,001-$500,000
Cl $500,001-$1 million

CJ $10,000,001-$50 million
CJ $80,000,001-$100 million
C) $100,000,001-$500 million

UO $1,000,000,001-$10 billion
CQ) $10,000,000,001-$50 billion
CQ More than $50 billion

 

20. How much do you
estimate your liabilities
to be?

iiwee Sign Below

For you

Official Form 101

C1 $0-$50,000
 $50,001-$100,000
CQ) $100,001-$500,000
C2 $500,001-$1 million

C2 $1,000,001-$10 million

OQ $10,000,001-$50 million
CQ $50,000,001-$100 million
(I $100,000,001-$500 million

( $500,000,001-$1 billion

LJ $1,000,000,001-$10 billion
C} $10,000,000,001-$50 billion
C) More than $50 billion

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

1 understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§

  
  

, 1341, 1619, and 3571.

 

x (kaal3d/ x
Signature of Debtor 1

MM / DD /YYYY

 

 

Signature of Debtor 2

Executed on
MM / DD /YYYY

Voluntary Petition for Individuals Filing for Bankruptcy page 6
Case 19-13840-mkn Doc1 Entered 06/17/19 10:40:52 Page 7 of 67

Debtor 1 ALINA C. BARCELO DE CERVERA Case number (if known),

First Name Middie Name Last Name

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no

For your attorney, if you are
represented by one

 

If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page. x
Date
Signature of Attorney for Debtor MM / DD /YYYY

 

Printed name

 

Firm name

 

Number Street

 

 

 

 

City State ZIP Code
Contact phone Email address
Bar number State

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 7

 
Case 19-13840-mkn Doc 1 Entered 06/17/19 10:40:52 Page 8 of 67

Debtor 1 ALINA C. BARCELO DE CERVERA Case number (if known),

 

First Name Middle Name

 

Last Name

 

- For you if you are filing this
bankruptcy without an
- attorney

' If you are represented by
an attorney, you do not
‘ need to file this page.

Official Form 101

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

- You must list all your property and debts in the schedules that you are required to file with the

court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and jegal
consequences?

Q) No
i Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

Q) No
Wd Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

LC] No

J Yes. Name of Person AMY MILLER
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, |-acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to.lose my rights or property if | do not properly handle the case.

& (LE? k

 

 

 

 

 

 

 

Signature of Debtor 4 Signature of Debtor 2
Date Oo{ () | Date
MM/DD /YYYY MM/ DD /YYYY
Contact phone Contact phone
Ceil phone Cell phone
Email address Email address

 

 

 

Voluntary Petition for individuals Filing for Bankruptcy page 8
Case 19-13840-mkn Doc1 Entered 06/17/19 10:40:52 Page 9 of 67

 

 

 

 

Certificate Number: 12459-NV-CC-032975989

HOU AT AA

12459-NV-CC-032975'

CERTIFICATE OF COUNSELING

I CERTIFY that on June 16, 2019, at 7:06 o'clock PM PDT, Alina Caridad
Barcelo De Cervera received from Abacus Credit Counseling, an agency
approved pursuant to 11 U.S.C. 111 to provide credit counseling in the District of
Nevada, an individual [or group] briefing that complied with the provisions of 11
U.S.C. 109(¢h) and 111.

 

A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by internet.

Date: June 16, 2019 By: /s/Jessica Fleming

 

Name: Jessica Fleming

Title: Credit Counselor

* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).

 

 

 

 

 
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 10 of 67

Fill in this information to identify the case:

pebtor?  ALINA C. BARCELO DE CERVERA

First Name Middte Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number Chapter 7
{If known)

 

 

Official Form 119
Bankruptcy Petition Preparer’s Notice, Declaration, and Signature 12115

 

Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 3. A bankruptcy petition preparer who
does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C. § 156.

Ea Notice to Debtor

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);
whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

whether you will be able to keep your home, car, or other property after filing a case under the Bankruptcy Code;
what tax consequences may arise because a case is filed under the Bankruptcy Code;
whether any tax claims may be discharged;

whether you may or should promise to repay delsts to a creditor or enter into a reaffirmation agreement;

Bh
a
@
a

how to characterize the nature of your interests in property or your debts; or

 

what procedures and rights apply in a bankruptcy case.

The bankruptcy petition preparer AMY MILLER has notified me of
Name

any maximum allowable fee before preparing any document for filing or accepting any fee.

bk? a hlg{0:19

Signature of Debtor Yackhowledging-recéipt of this notice MM/DD /YYYY

Date
Signature of Debtor 2 acknowledging receipt of this notice MM/DD /YYYY

 

 

Official Form 119 Bankruptcy Petition Preparer’s Notice, Declaration, and Signature page 7

 

 
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 11 of 67

Debtor 1 ALINA C. BARCELO DE CERVERA Case number (if known),

First Name Middle Name Last Name

 

 

| Part 2: | Declaration and Signature of the Bankruptcy Petition Preparer

 

Under penalty of perjury, | declare that:
@ | ama bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

| or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and

“8 ifrules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
preparers may charge, | or my firm notified the debtor of the maximum amount before preparing any document for filing or before
accepting any fee from the debtor.

 

 

AMY MILLER OWNER AMY TAXES N MORE
Printed name Title, if any Firm name, if it applies

8565 S. EASTERN AVE STE 128

Number Street

LAS VEGAS NV 89123 702-979-5837

 

City State ZiP Code Contact phone

| or my firm prepared the documents checked below and the completed declaration is made a part of each document that | check:
(Check all that apply.)

Wi Voluntary Petition (Form 101) wi Schedule | (Form 1061) Q) Chapter 11 Statement of Your Current Monthly
Income (Form 122B)

wi Statement About Your Social Security Numbers Ww Schedule J (Form 106J) oO i
Chapter 13 Statement of Your Current Monthly

Form 121
(Fo ) 1] Declaration About an Individual Debtor's

| Summary of Your Assets and Liabilities and Schedules (Form 106Dec) (Form 122C-1)
Certain Statistical Information (Form 106Sum)

Statement of Financial Affairs (Form 107)
w Schedule A/B (Form 106A/B)

Chapter 13 Calculation of Your Disposabie
Income (Form 122C-2)

8 &

Statement of Intention for Individuals Filing

Wd Schedule C (Form 106C) Under Chapter 7 (Form 108) Application to Pay Filing Fee in Installments

Gd schedule D (Form 106D) Chapter 7 Statement of Your Current (Form 103A)
Wd Schedule E/F (Form 106E/F) )
wi C) Statement of Exemption from Presumption Waived (Form 103B)
Schedule G (Form 1089) of Abuse Under § 707(b)(2) A list of names and addresses of all creditors

Wi schedule H (Form 106H) (Form 122A-1Supp) (creditor or mailing matrix)

L) Chapter 7 Means Test Calculation
(Form 122A-2)

O
QO

Monthly Income (Form 122A-1) F Application to Have Chapter 7 Filing Fee
Q)

Other

Bankruptcy petition preparers must sign and give their Social Security numbers. If more than one bankruptcy petition preparer prepared the documents
to which this declaration applies, the signature and Social Security number of each preparer must be provided. 11 U.S.C. § 110.

XXX-XX-XXXX ofl) lV 9
Social Security number of person who signed MM /DD/YYYY

 

 

AMY MILLER

 

Printed name

ee Date
Signature of bankruptcy petition preparer or officer, principal, responsible Social Security number of person who signed MM/DD/YYYY
person, or partner

 

 

Printed name

Official Form 119 Bankruptcy Petition Preparer’s Notice, Declaration, and Signature page 2

 

Income and Calculation of Commitment Period -
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 12 of 67
B2800 (Form 2800) (12/15)

United States Bankruptcy Court
District Of NEVADA

ALINA C. BARCELO DE CERVERA
In re Case No.

Debtor

 

Chapter 7

DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
[Must be filed with the petition if a bankruptcy petition preparer prepares the petition. 11 U.S.C. § 110(h)(2).]

1, Under 11 U.S.C. § 110(h), I declare under penalty of perjury that I am not an attorney or employee of an
attorney, that 1 prepared or caused to be prepared one or more documents for filing by the above-named
debtor(s) in connection with this bankruptcy case, and that compensation paid to me within one year before
the filing of the bankruptcy petition, or agreed to be paid to me, for services rendered on behalf of the
debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

For document preparation services I have agreed to accept... cscs $200.00
Prior to the filing of this statement I have received... eestsstsereneseserenes $200.00
Balance Due ssn sestasaeaeesentenseneseeesnentens $0.00

2. I have prepared or caused to be prepared the following documents (itemize):

TYPED ALL CHAPTER 7 FORMS (DECLARATION ON FORM 119)
and provided the following services (itemize): PREPARE CHAPTER 7 FORMS ONLY

3. The source of the compensation paid to me was:
Debtor Other (specify)
ALINA C. BARCELO DE CERVERA paid me cash.
4, The source of compensation to be paid to me is:
Debtor Other (specify)
5. The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation

of the petition filed by the debtor(s) in this bankruptcy case.

6. To my knowledge no other person has prepared for compensation a document for filing in connection with
this bankruptcy case except as listed below:

  

SOCIAL SECURITY NUMBER

620602539 ( (9 | 0. \P

 

 

partake 7 Social Security number of bankruptcy Date
petition preparer*

AMY MILLER 8565 S. EASTERN AVE SUITE 128, LAS VEGAS, NV 89123

Printed name and title, if any, of Address

Bankruptcy Petition Preparer

* If the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principal,
responsible person or partner of the bankruptcy petition preparer. (Required by 11 U.S.C. § 110).

A bankruptcy petition preparer's failure to comply with the provisions of title 11 and the Federal Rules of
Bankruptcy Procedure may result in fines or imprisonment or both. 11 U.S.C. § 110; 18 U.S.C. $ 156.

 
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 13 of 67

Fill in this information to identify your case:

Debtor 4 ALINA C. BARCELO DE CERVERA

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Nevada

 

Case number
{If known)

 

 

Official Form 106Sum

 

() Check if this is an
amended filing

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file

your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

| 4. Schedule A/B: Property (Official Form 106A/B)
ja. Copy line 55, Total real estate, from Schedule A/B .......ccccsscsseceeeeeteteeeteserinaesesesnenessaneneasicetanaatansnenenesananenenenereeseanetsenss

1b. Copy line 62, Total personal property, from Schedule A/B oo... scene nt reenaterenenseeetenenesesnensnneneneneneasneaeesstenennnenesys

1c. Copy line 63, Total of all property on Schedule A/B oo... .eceeseeceeneceeeneneteessenerensnesnennersenscnensanssnsnneneseanensnerenesesesnenensnessas

PERE summarize Your Liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line Ge Of Schedule E/F ......esecsseeeeeeeeeneenees

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] Of Schedule E/F oo... cseesseetteeten

Your assets
Value of what you own

 

 

$ 0.00
$ 1,120.00
$ 1,120.00

 

 

Your liabilities
Amount you owe

5 0.00

$ 0.00

+ 5 46,538.00

 

 

 

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information

Your total liabilities 3___ 46,538.00
io Summarize Your Income and Expenses
4. Schedule |: Your Income (Official Form 1061) 1.105.60
Copy your combined monthly income from fine 12 Of SCHECUIE T ... eects tene te tne neeee es tensensanennentanerenesnaenenensaneae snes $a
5. Schedule J: Your Expenses (Official Form 106J) 0
Copy your monthly expenses from line 22c Of SCHECUIC J oo... ccs r secrete tsesteetenneeseneesasseseneneasneetenanenenernaeonaseaneessesenstens $ ___ 2,240.00

page 1 of 2

 

 
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 14 of 67

Debtor 1 ALINA C. BARCELO DE CERVERA Case number (if known)

 

 

First Name Middle Name Last Name

Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
(] No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
A) Yes

7. What kind of debt do you have?

wi Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

CJ Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 1,932.29

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F-

 

 

Total claim
From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) s_—C.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f.) gs_——C«i 00
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00

priority claims. (Copy line 6g.) TT
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +3 0.00
9g. Total. Add lines 9a through 9f. $ 0.00

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

 

 
Case 19-13840-mkn Doc1 _ Entered 06/17/19 10:40:52 Page 15 of 67

Fill in this information to identify your case and this filing:

pebtor?  ALINA C. BARCELO DE CERVERA

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Nevada

Case number

 

LJ Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

Ea Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

 

4. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

a No. Go to Part 2.
C) Yes. Where is the property?

i ?
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
Cl Single-family home the amount of any secured claims on Schedule D:

 

 

 

 

 

 

 

1.1. (2 buplex or multi-unit buildin Creditors Who Have Claims Secured by Property.

Street address, if available, or other description P "g
C) Condominium or cooperative Current value of the Current value of the
( Manufactured or mobile home entire property? portion you own?
Q) Land $ $
LJ investment property

- Q Timeshare Describe the nature of your ownership
City State ZIP Code Q other _ interest (such as fee simple, tenancy by
er the entireties, or a life estate), if known.

Who has an interest in the property? Check one.
() Debtor 4 only

County C) Debtor 2 only

© Debtor 1 and Debtor 2 only QQ check if this is community property

see instructions
(C) At least one of the debtors and another ( )

Other information you wish to add about this item, such as local
property identification number:

 

If you own or have more than one, list here:

What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
OQ Single-family home the amount of any secured claims on Schedule D:

 

 

 

 

 

 

 

4.2. _ _ QO Duplex or multi-unit building Creditors Who Have Claims Secured by Property.
Street address, if available, or other description .
C) Condominium or cooperative Current value of the Current value of the
Q) Manufactured or mobile home entire property? portion you own?
C) Land $ $
C) Investment property
: Describe the nature of your ownership
City State ZIP Code Q) Timeshare interest (such as fee simple, tenancy by
Cd other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
( Debtor 4 only
County UO Debtor 2 only
C) Debtor 4 and Debtor 2 only C) Check if this is community property
C) At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

Official Form 106A/B Schedule A/B: Property page 1
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 16 of 67

 

 

 

 

 

 

Debtor 1 ALINA C. BARCELO DE CERVERA Case number (if known)
First Name Middle Name Last Name
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
i fami the amount of any secured claims on Schedule D:
1.3. L singte-family home Creditors Who Have Claims Secured by Property.
Street address, if available, or other description t) Duplex or multi-unit building
C) Condominium or cooperative Current value of the Current value of the
entire property? ortion you own?
() Manufactured or mobile home property P y
() Land $ $.
C) Investment property
City State ZIP Gode (Q Timeshare Describe the nature of your ownership
interest (such as fee simple, tenancy by
CQ) other the entireties, or a life estate), if known.

 

 

Who has an interest in the property? Check one.
Q Debtor 4 only

 

 

 

County C) Debtor 2 only
Q) Debtor 1 and Debtor 2 only Q Check if this is community property
(2 At least one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local
property identification number:
2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $ 0.00
you have attached for Part 1. Write that number here. ...........:. cece sees cent cette tettenreeseeeseeeeererrereereeener ters testeens ts >

 

 

 

Ea Describe Your Vehicles

- Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
_ you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

 

 

 

 

 

 

Wi No
C) Yes
3.1, Make: Who has an interest in the property? Check one. —_ 9 not deduct secured claims or exemptions. Put
va) Debtor 1 ont the amount of any secured claims on Schedule D:
Model: Q eptor 1 only Creditors Who Have Claims Secured by Property.
Debtor 2 only :
Year:
(2 Debtor 1 and Debtor 2 only cntire p ey? the cation yeu own? :
Approximate mileage: () At teast one of the debtors and another : :
Other information:
Cl Check if this is community property (see $ $
instructions)
If you own or have more than one, describe here:
3.2. Make: Who has an interest in the property? Check one. —_ 9 not deduct secured claims or exemptions. Put
U) pebtor 4 ont the amount of any secured claims on Schedule D:
Model: Q ebtor + only Creditors Who Have Claims Secured by Property.
Debtor 2 only
Year:
TTT () Debtor 1 and Debtor 2 only cating moperty? the cotton yan own?
Approximate mileage: (C) At least one of the debtors and another :
Other information:
(I Check if this is community property (see $ $

instructions)

 

 

 

Official Form 106A/B Schedule A/B: Property page 2
Case 19-13840-mkn

ALINA C. BARCELO DE CERVERA

 

Who has an interest in the property? Check one.

Debtor 1
First Name Middle Name Last Name
3.3. Make:
Model: Q Debtor 1 only
Year: CQ Debtor 2 only

Approximate mileage:

Other information:

 

 

 

 

Make:
Model:

3.4.

Year:
Approximate mileage:

Other information:

 

 

 

 

Q) Debtor 1 and Debtor 2 only
(C) At least one of the debtors and another

L) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

CY Debtor + only

C) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

(C) At least one of the debtors and another

Ci Check if this is community property (see
instructions)

Case number (if known),

Doc 1 Entered 06/17/19 10:40:52 Page 17 of 67

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

4 No
QC) Yes

4.14. Make:
Model:
Year:

Other information:

 

 

 

 

if you own or have more than one, list here:

Make:
Model:
Year:

4.2,

Other information:

 

 

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here .....................

Official Form 106A/B

Who has an interest in the property? Check one.
Q] Debtor 1 only

L} Debtor 2 only

LJ Debtor 1 and Debtor 2 only

(2 At least one of the debtors and another

(CQ check if this is community property (see
instructions)

Who has an interest in the property? Check one.

CQ Debtor 4 only

Q2] Debtor 2 only

C) Debtor 4 and Debtor 2 only

() At least one of the debtors and another

(C) Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the .
entire property? portion you own?

 

 

0.00
sevsesnseesenenesinsansees > 8"

 

 

 

page 3
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 18 of 67

Debtor 1 ALINA C. BARCELO DE CERVERA Case number (if known),

First Name Middle Name Last Name

Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items?

 

 

Current value of the
portion you own?
Do not deduct secured claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

or exemptions.
6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
tC No cnn oe so sonnsenminnsnnenteniat 5
(4 Yes. Describe......... FURNITURE AND KITCHENWARE § 800.00
,
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
C) No a .
Wd Yes. Describe.......... TELEVISION AND CELLULAR PHONE | $ 200.00
: 8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
iA No . _ eevee
Q) Yes. Describe.......... | $
ve wl
9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
44 No
Q) Yes. Describe.......... $
10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
A No
Q) Yes. Describe.......... $
11.Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
QO) No ey
4 Yes. Describe.......... EVERYDAY CLOTHES $ 120.00
12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
C) Yes. Describe.......... | $
13,Non-farm animals
Examples: Dogs, cats, birds, horses
\ No opr
C) Yes. Describe.......... | $
14. Any other personal and household items you did not already list, including any health aids you did not list
(4 No — —
L) Yes. Give specific $
information. ............. ;

 

 

 

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here ......cccccecsccsesssssssesscssssesscsssecsesssreseensesessnenseessncerseneecessuucsssnetecsseeeecrsnsieesssesassnmeseennneccananeeets »>

$ 1,120.00

 

 

 

Official Form 106A/B Schedule A/B: Property page 4
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 19 of 67

pebtor1  ALINA C. BARCELO DE CERVERA

Case number (i known),

 

 

 

 

 

 

 

 

 

 

 

 

First Name Middle Name Last Name
| ave 4 | Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
No
CDV GS ec ceecssecsssesneseeesetssetnssttunssetnnteseesstnetstiesetinssttnentetasesnasesneseiaseriisssesnsetenssnserinseeeuicesussssssees CASH coccccccccceccceece $
17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
(2 No
WA Ves io cceee Institution name:
17.1, Checking account: US BANK $. 0.00
17.2. Checking account: $
47.3. Savings account US BANK , $ 0.00
17.4. Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account: $
17.7. Other financial account: $
17.8. Other financial account: $
17.9, Other financial account: $

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

W No

CO Yes. Institution or issuer name:

 

 

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

 

 

i No Name of entity: % of ownership:
Cl Yes. Give specific 0% %
information about
them... 0% %
0% %

 

Official Form 106A/B Schedule A/B: Property page 5

 
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 20 of 67

Devtor1 ALINA C. BARCELO DE CERVERA

First Name Middle Name Last Name

 

Case number (i known),

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

W No

(] Yes. Give specific [ssuer name:
information about

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a ee $
$
$

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
Wi No
C] Yes. List each

account separately. Type of account: Institution name:

401(k) or similar plan: $
Pension plan: $.
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
. 22,Security deposits and prepayments

Your share of all unused deposits you have made so that you may continue service or use from a company

Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications

companies, or others

VA No

CD Ve occesssccccceeeeeneee Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: $

- 23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
W No
i (-\ issuer name and description:
$
$

 

Official Form 106A/B Schedule A/B: Property

page 6

 
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 21 of 67

beptor?  ALINA C. BARCELO DE CERVERA Case number ¢rsnown,

 

 

First Name Middle Name Last Name

24.Interests in an education IRA, In an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

WW No
A /-

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

WI No

 

C2 Yes. Give specific
information about them....

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

Wi No

Cl Yes. Give specific
information about them....

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

M1 No

1

 

C) Yes. Give specific
information about them....

 

Money or property owed to you?

28. Tax refunds owed to you

W No

C) Yes. Give specific information

 

ay
; . | | Federal:

about them, including whether

you already filed the returns | State:

and the tax years. voce | Local:

 

29, Family support

 

Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

 

Divorce settlement:

Wi No .
(CQ Yes. Give specific information.............. |
Alimony:
| Maintenance:
i Support:
J

 

Property settlement:

 

- 30. Other amounts someone owes you

Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else

Wi No

C) Yes. Give specific information...............

 

 

 

 

Official Form 106A/B Schedule A/B: Property

HF Ff fh HF

page 7

 
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 22 of 67

Debtor!  ALINA C. BARCELO DE CERVERA Case number (rion

First Name Middle Name Last Name

 

 

: 31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

W No

Cl] Yes. Name the insurance company

. <i Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

 

 

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

(4 No

() Yes. Give specific information..............

 

 

: 33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

W No

CO Yes. Describe each claim... |

A

 

- 34, Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

Wd No

U) Yes. Describe each claim... |

 

 

_ 35.Any financial assets you did not already list

() Yes. Give specific information............ | $

 

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached 0.00
for Part 4. Write that number Here oi... ccc ccscccscscsssessssvesesessesssccecconssnsnunsusssesseccqeeeesesenenscnenenaseceeseeeenenanuinienietererseesecsssnennsnss > gs Ci.

 

 

 

ca Describe Any Business-Related Property You Own or Have an interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
(No. Go to Part 6.
CQ Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

, 38.Accounts receivable or commissions you already earned

OQ) No
C) Yes. Describe......,

 

 

 

» 39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

Q No sacar nat nt — soe ow. rane se soe ene 7 Lao
CL) Yes. Describe....... ls

 

 

Official Form 106A/B Schedule A/B: Property page 8
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 23 of 67

Debtor 4 ALINA C. BARCELO DE CERVERA Case number (if known)

 

First Name Middle Name Last Name

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

CQ) No
C) Yes. Describe.......

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$
i . a
41. Inventory
Q No |
Cl Yes. Describe......, $
ee nnd
42. Interests in partnerships or joint ventures
C No
C1 Yes. Describe....... Name of entity: % of ownership:
% $
% $
% $
 43.Customer lists, mailing lists, or other compilations
QO) No
UL) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
Q No me
() Yes. Describe........
$
44. Any business-related property you did not already list
Q) No
(CQ Yes. Give specific $
information .........
$
$
$
$
$
’ 45, Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $
for Part 5. Write that number here o.......ccccccccccccccssssssssesseccssssseeeeccecssstessesecssnunessecsssnanseecessnsanunsecesenensesesgcsssveceiesssussareseessannenneeetsaea >

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.

If you own or have an interest in farmland, list it in Part 1.

 

_ 46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

Wi No. Go to Part 7.
CD Yes. Go to line 47.

| 47. Farm animals
Examples: Livestock, poultry, farm-raised fish

(C) No

 

ee " ~

 

 

 

Official Form 106A/B Schedule A/B: Property

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

page 9

 

 
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 24 of 67

Debtor 14 ALINA C. BARCELO DE CERVERA Case number (if known),

First Name Middle Name Last Name

 

 

48. Crops—either growing or harvested

(2 No

Cl Yes. Give specific
information............. $

 

 

 

49.Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Q) No
i (:
$
50. Farm and fishing supplies, chemicals, and feed
C No
i (-
ve mvuesenrosone $
' 54, Any farm- and commercial fishing-related property you did not already list
Q No a si tmactetsaenenmimentntes ath ttt
C) Yes. Give specific
information. ............. $.
' §2. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $
for Part 6. Write that number here o.oo cccccccescssssssecssssscssssssscssssscccsseccessssessscsuseccecsnssecessuincessnesecesaneessnusecsesseessanressessneestsssnvaeesss >
Describe All Property You Own or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
ww No pes serena mannii ne i
C) Yes. Give specific
information. ............ |
_ 84. Add the dollar vatue of all of your entries from Part 7. Write that number here 0.0.00... eee ceeeseeeeereeneeeeeneneeneneeeanes > $
List the Totals of Each Part of this Form
55. Part 1: Total real estate, He 2 oo... ccc ceccscssssssenssescessnseessessnetseseecneneess ve esssneseesesecessseveseannees > s____— 00
56. Part 2: Total vehicles, line 5 $ 0.00
57. Part 3: Total personal and household items, line 15 $ 1,120.00
58. Part 4: Total financial assets, line 36 $ 0.00
59. Part 5: Total business-related property, line 45 $ 0.00
- 60.Part 6: Total farm- and fishing-related property, line 52 $ 0.00
61. Part 7: Total other property not listed, line 54 +3 0.00
62. Total personal property. Add lines 56 through 61. ............. $ 1,120.00 Copy personal property total > +3 1,120.00
63. Total of all property on Schedule A/B. Add line 55 + lin€ 62.0.0... cc escsssscseneenesensessaessereseenersaesnsseaessaeesensneenenesseneasaes $ 1,120.00

 

 

 

Official Form 106A/B Schedule A/B: Property page 10
Case 19-13840-mkn Doc 1

Fill in this information to identify your case:

Debtor 1

Debtor 2
{Spouse, if filing) First Name

ALINA C. BARCELO DE CERVERA

 

First Name Middle Name Last Name

 

Middle Name Last Name

United States Bankruptcy Court for the: District of Nevada

Case number
{If known)

 

 

 

Official Form 106C .
Schedule C: The Property You Claim as Exempt

Entered 06/17/19 10:40:52 Page 25 of 67

(] Check if this is an
amended filing

04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

2.

3.

Official Form 106C

wf You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

(2 You are claiming federal exemptions. 11 U.S.C, § 522(b)(2)

For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Current value of the
portion you own

Brief description of the property and line on
Schedule A/B that lists this property

Copy the value from

Amount of the exemption you claim

Check only one box for each exemption.

 

Zi 100% of fair market value, up to
any applicable statutory limit

 

 

0 100% of fair market value, up to
any applicable statutory limit

 

 

4 100% of fair market value, up to

Schedule A/B
Briel household items 800.00 QO
description; OUSendid ems __— $ OUU. $
Line from
Schedule A/B: 6
Briel electronics 200.00 a
description: $eUU. $
Line from
Schedule A/B: i
Brief .
description, Clothing $ 120.00 Os
Line from

Schedule A/B: 14.

Are you claiming a homestead exemption of more than $170,350?

(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

WM No

any applicable statutory limit

Cl Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

{2 No
(2 Yes

Schedule C: The Property You Claim as Exempt

Specific laws that allow exemption

Nev. Rev. Stat. Ann.
§21.090(1)(b)

Nev. Rev. Stat. Ann.
§21.090(1)(b)

Nev. Rev. Stat. Ann.
§21.090(1)(b)

page 1 of 2.

 
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 26 of 67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 ALINA C. BARCELO DE CERVERA Case number (if known),
First Name Middle Name Last Name
Additional Page
Brief description of the property and line Current value of the = Amount of the exemption you claim Specific laws that allow exemption
on Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
Brief
description: $ Ls
Line from CL) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from 2] 100% of fair market value, up to
Schedule A/B:. ———— any applicable statutory limit
Brief
description: $ Os
Line from Cd 100% of fair market value, up to
Schedule A/B: 7 any applicable statutory limit
Brief
description: $ Os
Line from LJ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Og
Line from C) 100% of fair market value, up to
Schedule A/B: ————— any applicable statutory limit
Brief
description: $ Cis
Line from (2 100% of fair market value, up to
Schedule A/B: ~~ any applicable statutory limit
Brief
description: $ Os
Line from 2 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from CI 100% of fair market value, up to
Schedule A/B: —--—- any applicable statutory limit
Brief
description: $ Os
Line from C] 100% of fair market value, up to
Schedule A/B: ~__ any applicable statutory limit
Brief
description: $ Os
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os ,
Line from 2 100% of fair market value, up to
Schedule A/B: ——— any applicable statutory limit
Brief
description: $ Os
Line from ( 100% of fair market value, up to
Schedule A/B: ~~ any applicable statutory limit

Official Form 106C Schedule C: The Property You Claim as Exempt page 2. of 2

 
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 27 of 67

Fill in this information to identify your case:

beptor1 -ALINA C. BARCELO DE CERVERA

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Nevada

 

Case number teat:
{lf known) U) Check if this is an

amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/45

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

1. Do any creditors have claims secured by your property?
a No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
C) Yes. Fill in all of the information below.

iL List All Secured Claims
Column A Column B Column C

2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately amount of claim Value of collateral. “Unsecured
for each claim. If more than one creditor has a particular claim, list the other creditors in Part2. 9 not deduct the that supports this “portion
As much as possible, list the claims in alphabetical order according to the creditor's name. value of collateral. claim if any

[ 2.1] Describe the property that secures the claim: $ $ $
Creditors Name

 

 

 

 

 

 

 

 

Number Street
As of the date you file, the claim is: Check ail that apply.
CQ) Contingent
O) unliquidated
City State ZIP Code C) pisputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
C) Debtor 4 only Q) An agreement you made (such as mortgage or secured
( debtor 2 only car loan)
C2 Debtor 1 and Debtor 2 only Q Statutory lien (such as fax lien, mechanic's lien)
CI Atteast one of the debtors and another CY Judgment lien from a lawsuit

C2 other (including a right to offset)
QO) Check if this claim relates to a
community debt

 

 

Date debt was incurred Last 4 digits of account number
ez) Describe the property that secures the claim: $ $ $

 

 

Creditors Name

 

 

 

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent ‘
OQ) unliquidated
City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
] Debtor 1 only C) An agreement you made (such as mortgage or secured
QO) Debtor 2 only car loan)
(2 debtor 1 and Debtor 2 only Q Statutory lien (such as tax lien, mechanic’s lien)
C) At teast one of the debtors and another Q) Judgment lien from a lawsuit

Q other (including a right to offset)
CJ Check if this claim relates to a

community debt
Date debt was incurred Last 4 digits of account number __

 

 

Add the dollar value of your entries in Column A on this page. Write that number here: fs

 

 

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 2_
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 28 of 67

ALINA C. BARCELO DE CERVERA

First Name Middle Name Last Name

Debtor 4 Case number (i known)

 

List Others to Be Notified for a Debt That You Already Listed

 

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
| agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the coilection agency here. Similarly, if
| you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to
| be notified for any debts in Part 1, do not fill out or submit this page.
[| On which fine in Part 1 did you enter the creditor?
Name Last 4 digits of accountnumber_—
Number Street
: City State ZIP Code
[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number_—
Number Street
City State ZIP Code
[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number ____ _ L.
Number Street
. City State ZIP Code
[| On which line in Part 1 did you enter the creditor?
: Name Last 4 digits of account number
Number Street
City State ZIP Code
[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number ___ Le
Number Street
City State ZIP Code
[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number
Number Street
State ZIP Code

Official Form 106D

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

City

Part 2 of Schedule D: Creditors Who Have Claims Secured by Property

 

 

 

page2__ of 2__
Case 19-13840-mkn

Fill in this information to identify your case:

Doc 1 Entered 06/17/19 10:40:52 Page 29 of 67

 

Debtor 1

ALINA C. BARCELO DE CERVERA

 

First Name Middle Name

Debtor 2

Last Name

 

(Spouse, if filing) First Name Middte Name

United States Bankruptcy Court for the: District of Nevada

Case number

Last Name

‘

 

(If known)

 

 

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

(] Check if this is an
amended filing

12/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. if more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

(i No. Go to Part 2.
(] ves.

List All of Your PRIORITY Unsecured Claims

. Do any creditors have priority unsecured claims against you?

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. if you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

OQ) Debtor 1 only

Q) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

(C) At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

(2 No
i Q Yes

 

Official Form 106E/F

Q Disputed

Type of PRIORITY unsecured claim:
C] pomestic support obligations
Q) Taxes and certain other debts you owe the government

O) Claims for death or personal injury while you were
intoxicated

Q) other. Specify

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim Priority Nonpriority
amount amount
24 |
Last 4 digits of accountnumber 6 § $ §
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
City State ZIP Code O1 Contingent
. > UO) unliquidated
Who incurred the debt? Check one. 2 bisputed
U Debtor 4 only
CO) Debtor 2 only Type of PRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only © CI Domestic support obligations
At least one of the debtors and another Q) Taxes and certain other debts you owe the government
O) Check if this claim is for a community debt O) Ctaims for death or personal injury while you were
is the claim subject to offset? intoxicated
(3 No O) other. Specify
2) Yes
2 | Last 4 digits of accountnumber $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check ail that apply.
CQ Contingent
City Slate ZIP Code U2 Untiquidated

page 1 ol L

 

 
Case 19-13840-mkn

Debtor 1

Doc 1 Entered 06/17/19 10:40:52 Page 30 of 67
ALINA C. BARCELO DE CERVERA

Case number (if known),

 

First Name Middle Name

Last Name

Your PRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 106E/F

 

 

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth. Total claim. Priority Nonpriority.
amount amount
Last 4 digits ofaccountnumber_ ss  tiCS §. $
: Priority Creditors Name
i
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
City Slate ZIP Code O unliquidated
QO Disputed
: Who incurred the debt? Check one.
() Debtor 4 only Type of PRIORITY unsecured claim:
U1 Debtor 2 only C) Domestic support obligations |
C] Debtor 1 and Debtor 2 only : '
( taxes and certain other debts you owe the government
C) At least one of the debtors and another . sos .
CJ Claims for death or personal injury while you were
O) Check if this claim is for a community debt intoxicated
(1 other. Specify
Is the claim subject to offset?
CQ) No
QC) Yes
Last 4 digits of account number $ $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
City Stale ZIP Code QQ Untiquidated
Q) Disputed
Who incurred the debt? Check one.
Q) Debtor 4 only Type of PRIORITY unsecured claim:
O Debtor 2 only 2 Domestic support obligations
Q) Debtor 1 and Debtor 2 only Q .
Taxes and certain other debts you owe the government
(2 at least one of the debtors and another . at ;
Q) Claims for death or personal injury while you were
C) Check if this claim is for a community debt intoxicated
(] other. Specify
: Is the claim subject to offset?
QO) No
QQ) Yes
Last 4 digits ofaccountnumber_ S 8, $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check ail that apply.
' Q Contingent
City State ZIP Code QQ unliquidated
QO Disputed
Who Incurred the debt? Check one.
Q) Debtor 4 only Type of PRIORITY unsecured claim:
C1 Debtor 2 only CJ) Domestic support obligations
C) Debtor 4 and Debtor 2 only .
O) Taxes and certain other debts you owe the government
Q) At least one of the debtors and another . nat .
( Claims for death or personal injury while you were
UO) Check if this claim is for a community debt intoxicated
Q) other. Specify
Is the claim subject to offset?
O No
QO) Yes

Schedule E/F: Creditors Who Have Unsecured Claims

 

pag&®_ of tl

 
Case 19-13840-mkn

Debtor 4 ALINA C, BARCELO DE CERVERA

 

First Name Middle Name Last Name

| Part 2: | List All of Your NONPRIORITY Unsecured Claims

Case number (if known),

Doc 1 Entered 06/17/19 10:40:52 Page 31 of 67

 

|
| 3. Do any creditors have nonpriority unsecured claims against you?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[I No. You have nothing to report in this part. Submit this form to the court with your other schedules. ‘
Yes :
' 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured
claims fill out the Continuation Page of Part 2.
Total claim
i | HOMEDEPOT Last 4 digits of account number_ 4.000.00
Nonpriority Creditors Name / 01/01/2018 _ Oras
POB 6497 When was the debt incurred?
Number Street
SIOUX FALLS, SD 57117
City State ZIP Code As of the date you file, the claim is: Check all that apply.
Q Contingent
Who incurred the debt? Check one. Q) Unliquidated
(A debtor 1 only Q bisputed
C) Debtor 2 only
U2 Debtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim:
( at least one of the debtors and another (] student toans
© Check if this claim is for a community debt Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims '
Is the claim subject to offset? Q) Debts to pension or profit-sharing plans, and other similar debts
No A other. specity CHARGE ACCOUNT
Q Yes
4.2 | LOWES Last 4 digits of account number g____1,000.00_
Nonpriority Creditors Name When was the debt incurred? 01/01/2018
POB 965005
Number Street
ORLANDO, FL 32896 As of the date you file, the claim is: Check all that apply.
City State ZIP Code Q Contingent
Who incurred the debt? Check one. QO) Uniiquidated
i debtor 1 only C) Disputed
C2 debtor 2 only '
(2 Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(2 At least one of the debtors and another ( student loans
: seas oe . C2 obligations arising out of a separation agreement or divorce
O) Check if this claim is for a community debt that you did not report as priority claims
Is the claim subject to offset?  pebts to pension or profit-sharing plans, and other similar debts
Wi No W other. Specify CHARGE ACCOUNT
OQ) ves v
Ka | SEARS Last 4 digits of accountnumber_ 4,000.00
Nonprionty Creditor’s Name When was the debt incurred? 01/01/2018 $—_————
POB 6282 :
Number Street
SIOUX FALLS, SD 57117 . oe
ay Sate Sip Gods As of the date you file, the claim is: Check all that apply.
Who incurred the debt? Check one. 0 Contingent
vA Debtor 4 ont a Unliquidated
eptor Tony U Disputed
O) Debtor 2 only
U) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(C2 At least one of the debtors and another
QQ student toans

 

Q) Check if this claim is for a community debt

Is the claim subject to offset?

| 4 No
OC) Yes

 

Official Form 106E/F

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

O) debts to pension or profit-sharing plans, and other similar debts

Ww Other. Specify CHARGE ACCOUNT

Schedule E/F: Creditors Who Have Unsecured Claims

 

i
i
j

nr remeron etter

pages _ olDe

 
Case 19-13840-mkn
Debtor? ALINA C. BARCELO DE CERVERA

 

First Name Middle Name Last Name

Doc 1 Entered 06/17/19 10:40:52 Page 32 of 67

Case number (if known),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

V Debtor 1 only

©] Debtor 2 only

(J Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

C] Check if this claim is for a community debt

Is the claim subject to offset?

wa No
CQ) Yes

 

Official Form 106E/F

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
4.4] voi
CAPITAL ONE Last 4 digits of account number __ —_— 3_1,000.00
Nonpriority Creditors Name
POB 30281 When was the debt incurred? 01/01/2018
Number Street
i im is: k all that .
SALT LAKE CITY, UT 84130 As of the date you file, the claim is: Check ail that apply.
City State ZIP Code C) Contingent
CJ Unliquidatea
Who incurred the debt? Check one. C) pisputed
Y Debtor 1 only
Q) debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only Q student leans
At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
(CQ Check if this claim is for a community debt you did not report as priority claims oe :
U) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? WM other. Specify, CREDIT CARD
| No
QO Yes
45 | igi 1,000.00
BANK OF AMERICA Last 4 digits of account number ____ _ $ .
Nonpriority Creditors Name
When was the debt incurred? 01/01/2018
POB 982238 —
Number Street As of the date you file, the claim is: Check all that appl
EL PASO, TX 79998 yous pp
City State ZIP Code Q) Contingent
, C] Unliquidated
Who incurred the debt? Check one. 0 Disputed
| Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only CO) Student loans
At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
CQ Check if this claim is for a community debt you did not report as priority claims os
QO) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ other. Specity ACCOUNT
af No
Q) Yes
4.6 s_ 1,000.00
CHASE Last 4 digits of accountnumber
Nonpriority Creditors Name
When was the debt incurred? 01/01/2018
POB 15298 —
Number Steet As of the date you file, the claim is: Check all that app!
WILMINGTON, DE 19850 yu pp:
City State ZIP Code QO Contingent

QO Unliquidated
O Disputed

Type of NONPRIORITY unsecured claim:

U2 Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
QO) Debts to pension or profit-sharing plans, and other similar debts

A other. Specify ACCOUNT

Schedule E/F: Creditors Who Have Unsecured Claims

 

 
Case 19-13840-mkn

Debtor1 ALINAC. BARCELO DE CERVERA

 

First Name Middie Name Last Name

Doc 1 Entered 06/17/19 10:40:52 Page 33 of 67

Case number (if known),

ES Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

pageD_ of

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
4.7] ‘ai
TARGET Last 4 digits of account number __ —_— ¢ 1,000.00
Nonpriority Creditors Name
, 2 01/01/2018
POB 1470 When was the debt incurred
weet ADO As of the date you file, the claim is: Check all that app!
MINNEAPOLIS, MN 55440 @ aare yous 1S) Goneen ana BPP:
City State ZIP Code OQ) Contingent
O unliquidated
Who incurred the debt? Check one. Q disputed
Wv, Debtor 1 only
U) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only (2 student loans
At least one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that
U) Check if this claim is for a community debt you did not report as priority claims 7
QO) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? other. specify CHARGE ACCOUNT
wo No
QO) Yes
4.8
KOSTER Last 4 digits ofaccount number = g_1,000.00
Nonpriority Creditors Name
: When was the debt incurred? 01/01/2018
| 4902 S EASTERN “ nee
Number vet As of the date you file, the claim is: Check all that app!
: ec: .
LAS VEGAS, NV 89119 ° yue’s pew
City State ZIP Code Q Contingent
; QO} unliquidated
Who incurred the debt? Check one. O disputed
vf Debtor 1 only
CQ) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only CJ Student foans
At least one of the debiors and another Q Obligations arising out of a separation agreement or divorce that
( Check if this claim is for a community debt you did not report as priority claims a
CJ Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? other. Specity_ INSTALLMENT
@ No
QO yes
4.9 3_1,000.00
RAPID CASH Last 4 digits of account number __ __ _
Nonpriority Creditors Name
When was the debt incurred? 01/01/2018
PO BOX 780408 To
Number aa nee As of the date you file, the claim is: Check all that appl
WICHITA, KS 67278 youu: pp.
City State ZIP Code (2 Contingent
Q Unliquidated
Who incurred the debt? Check one. ©) Disputed
7, | Debtor 1 only
O) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only © student toans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
C) Check if this claim is fora community debt you did not report as priority claims .
QO) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? (4 other. Specify INSTALLMENT
2) No
CQ) Yes :

IL

 
Case 19-13840-mkn
pebtor1 ALINA C. BARCELO DE CERVERA

 

First Name Middle Name Last Name

Doc 1 Entered 06/17/19 10:40:52 Page 34 of 67

Case number (it known),

Eo Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

LINEN N THINGS

Nonpriority Creditors Name

8400 MIRAMAR RD #270

 

 

Number Street
SAN DIEGO, CA 92126
City State ZIP Code

Who incurred the debt? Check one.

iV, Debtor 4 only

C) Debtor 2 only

U) Debtor 1 and Debtor 2 only

() At least one of the debtors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?

7) No
Q) Yes

 

Official Form 106E/F

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
NN CHECK CITY Last 4 digits of accountnumber $ 1,000.00
Nonpriority Creditors Name
8505 S EASTERN When was the debt incurred? 01/01/2018
Number Street As of the date you file, the claim is: Check all that appl
LAS VEGAS, NV 89123 youre. pp
City State ZIP Code Q Contingent
CJ Untiquidated
Who incurred the debt? Check one. OQ) Disputed
Y Debtor 1 only
C2 Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only Q student toans
At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
() Check if this claim is for a community debt you did not report as priority claims a
CQ) Debits to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? WH other. specity_ INSTALLMENT
| No
C) Yes
Al LEVITZ Last 4 digits of accountnumber_ $ 1,000.00
Nonpriority Creditors Name
When was the debt incurred? 01/01/2018
91S MARTIN L KING BLVD
Number Street As of the date you file, the claim is: Check all that appl
| LAS VEGAS, NV 89106 yous: pp
Ciy State ZIP Code (J Contingent
; C) unliquidated
Who incurred the debt? Check one. Q pisputea
WF | Debtor 1 only
C) debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only CO Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
| check if this claim is for a community debt you did not report as priority claims |
i O) Debts to pension or profit-sharing plans, and other similar debts i
: Is the claim subject to offset? 4 other. Specify CHARGE ACCOUNT
Ff No
L) Yes
1 |
; g_1,000.00

Last 4 digits of account number __

When was the debt incurred? 01/01/2018

As of the date you file, the claim is: Check all that apply.

Q Contingent
oO Unliquidated
UO Disputed

Type of NONPRIORITY unsecured claim:

(3 student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
CQ debts to pension or profit-sharing plans, and other similar debts

u Other. Specify. CHARGE ACCOUNT

Schedule E/F: Creditors Who Have Unsecured Claims

 

page6_ of {2

 
Case 19-13840-mkn
Debtor1 ALINAC. BARCELO DE CERVERA

 

First Name Middle Name Last Name

Doc 1 Entered 06/17/19 10:40:52 Page 35 of 67

Case number (if known),

ea Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

Is the claim subject to offset?

7) No
CI Yes

 

Official Form 106E/F

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
i WASHINGTON MUTUAL Last 4 digits of accountnumber oo $ 4,000.00
Nonpriority Creditors Name
When was the debt incurred? 01/01/2018
POB 15298 " a
Number Street
A file, th im is: Check all that apply.
WILMINGTON, DE 19850 s of the date you file, the claim i eck all that apply
City State ZIP Code (Contingent
©) unliquidated
Who incurred the debt? Check one. O) pisputed
vf Debtor 1 only
2 Debtor 2 only Type of NONPRIORITY unsecured claim:
(2 Debtor 1 and Debtor 2 only O Student foans
C1 At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
se bhi ar . you did not report as priority claims
c if this cl
K Check if this claim is for a community debt C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? other. specity ACCOUNT
wf No
C) Yes
AN PLATINUM Last 4 digits of account number ___ _ ¢_1,000.00
Nonpriority Creditor’s Name
When was the debt incurred? 01/01/2018
POB 650448
Number Street
As of the date you file, the claim is: Check all that apply. :
DALLAS, TX 75265 y pey
City State ZIP Code Q Contingent
, QO Unliquidated
Who incurred the debt? Check one. Q) pisputed
w Debtor 1 only
CQ) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only O) student toans
At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
Q) Check if this claim is for a community debt you did not report as priority claims
y Q) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? 4 other. Specity CREDIT CARD
| No
QO) Yes
g_1,000.00
CASHLAND Last 4 digits of account number os 6
Nonpriority Creditor’s Name :
When was the debt incurred? 01/01/2018 i
2510 E TROPICANA AVE STE 101 TO
Number Street
As of the date you file, the claim is: Check ail that apply.
LAS VEGAS, NV 89121 y pp
City State ZIP Code OQ Contingent
Q Unliquidated
Who incurred the debt? Check one. Q] pisputed
| Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only O student loans
At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims
QC) Debts to pension or profit-sharing plans, and other similar debts

| Other. Specify INSTALLMENT

Schedule E/F: Creditors Who Have Unsecured Claims

 

 
Case 19-13840-mkn
peptor1  ALINAC. BARCELO DE CERVERA

 

First Name Middle Name Last Name

Doc 1 Entered 06/17/19 10:40:52 Page 36 of 67

Case number (if known)

ES Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

Nonpriority Creditors Name

6500 VEGAS DR

 

 

Number Street
LAS VEGAS, NV 89108
City State ZIP Code

Who incurred the debt? Check one.

7, Debtor 1 only

CQ Debtor 2 only

CY Debtor 1 and Debtor 2 only

() At least one of the debtors and another

O) Check if this claim is for a community debt

Is the claim subject to offset?

) No
: QO) Yes

 

Official Form 106E/F

When was the debt incurred? 01/01/2018

As of the date you file, the claim is: Check all that apply.

QO Contingent
CQ) Unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

(2 student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

U1 Debts to pension or profit-sharing plans, and other similar debts

| Other. Specify DEBT

Schedule E/F: Creditors Who Have Unsecured Claims

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
A FIRST AMERICA CREDIT UNION Last 4 digits of account number 3_1,000.00
Nonpriority Creditors Name
25 S ARIZON AVE STE 111 When was the debt incurred? 01/01/2018
Numb:
mae Street As of the date you file, the claim is: Check all that apply.
CHANDLER, AZ 85225
City State ZiP Code (2 Contingent
(J Unliquidated
Who incurred the debt? Check one. O) Disputed
4 Debtor 1 only
© Debtor 2 only Type of NONPRIORITY unsecured claim:
CQ) Debtor 1 and Debtor 2 only 2 student loans
C1) At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
O Check if this claim is for a community debt you did not report as priority claims 7
QO) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? W other. Specify ACCOUNT
WF no
U2 Yes
AL CASH1 Last 4 digits of accountnumber $_1,000.00
Nonpriority Creditors Name
725 E COVEY LANE STE 170 When was the debt incurred? 01/01/2018
Number Street n ee
s of the date you file, the claim is: Check all that apply.
PHOENIX, AZ 85024 As of the dat file, the cl Check ail that app!
City State ZIP Code Q Contingent
Q) Unliquidated
Who incurred the debt? Check one. O bisputed
| Debtor 7 only
O) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only 2 Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
QO Check if this claim is for a community debt you did not report as priority claims -
C) debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? A other. Specify INSTALLMENT
| No
QO Yes
g_ 1,000.00
VINTAGE POINT Last 4 digits of accountnumber

page8_ of (1

 

 
Case 19-13840-mkn
Debtor1  ALINAC. BARCELO DE CERVERA

 

First Name Middte Name Last Name

Doc 1 Entered 06/17/19 10:40:52 Page 37 of 67

Case number (it known),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

SILVER STATE SCHOOLS FCU

 

Nonpriority Creditors Name

POB 12037

 

Number Street

LAS VEGAS, NV 89112

 

City State ZIP Code

Who incurred the debt? Check one.

Ww, Debtor 1 only

C) Debtor 2 only

C) Debtor 1 and Debtor 2 only

CD At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

i No
Q yes

Official Form 106E/F

Last 4 digits of account number ____

When was the debt incurred? 06/30/2008

As of the date you file, the claim is: Check ail that apply.

Q Contingent
Q) Unliquidatea
( disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

uO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
U1 Debts to pension or profit-sharing plans, and other similar debts

| Other. Specify REPO

Schedule E/F: Creditors Who Have Unsecured Claims

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
I | CRED!T ACCEPTANCE CORP Last 4 digits of accountnumber 3 8,536.00
Nonpriority Creditors Name
POB 5070 When was the debt incurred? 02/12/2014
Number Street
i im is: K all t .
SOUTHFIELD, MI 48086 As of the date you file, the claim is: Check all that apply.
City State ZIP Code Q Contingent
CQ uUntiquidated
Who incurred the debt? Check one. Q pisputea
v4 Debtor 4 only
CO debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only Q student loans
At least one of the debtors and another LJ Obligations arising out of a separation agreement or divorce that
(] Check if this claim is for a community debt you did not report as Priority claims os
(2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? 6 other. Specify REPO
wi No
QO ves
OPORTUN INC/PROGRESO EIN Last 4 digits of account number oo 6 $ 92.00
Nonpriority Creditors Name
When was the debt incurred? 08/11/2016
3201 DALLAS PKWY STE 700
Number Street As of the date you file, the claim is: Check ail that appl
FRISCO, TX 75034 you pp
City State ZIP Code Q Contingent
QO Untiquidated
Who incurred the debt? Check one. () pisputed
4 Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only 2 student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
O) Check if this claim is for a community debt you did not report as priority claims 7
UO Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? M other. Specity_ INSTALLMENT
| No
QO) Yes
€
3 11,863.49

 

page9_of IL

 
Case 19-13840-mkn
bebtor1  ALINAC. BARCELO DE CERVERA

 

First Name Middle Name Last Name

Doc 1 Entered 06/17/19 10:40:52 Page 38 of 67

Case number (if known),

Ee Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
9g
‘i CALVALRY PORTFOLIO Last 4 digits of account number ¢_ 7,793.00
Nonpriority Creditors Name
Wh the debt incurrea? 12/23/2015
500 SUMMIT LAKE DR STE 4A en was ine denrincu
Number Street
f i im is: Check al ri
VALHALLA, NY 10595 As of the date you file, the claim is: Check all that apply
City State ZIP Code C2 Contingent
_ QO) Unliquidated
Who incurred the debt? Check one. © bisputed
Y Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only QO) student loans
At least one of the debtors and another O Obligations arising out of a separation agreement or divorce that
( Check if this claim is for a community debt you did not report as priority claims _
QC] Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? M other. Specify COLLECTIONS
No
C) Yes /
ty
PLUS FOUR INC Last 4 digits of account number ___ _ ¢__-85.00
Nonpriority Creditors Name :
POB 95846 When was the debt incurred? 04/04/2017
Number Street As of the date you file, the claim is: Check all that app!
LAS VEGAS, NV 89193 youn: pp
City State ZIP Code Q Contingent
Q Unliquidated
Who incurred the debt? Check one. C) disputed
WV Debtor 1 only
CD Debtor 2 only Type of NONPRIORITY unsecured claim:
i 5 Debtor 1 and Debtor 2 only C2 Student ioans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
CJ Check if this claim is for a community debt you did not report as priority claims oo
O) Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? W other. Specify COLLECTIONS
a No
Q Yes
v
3 169.00
PLUS FOUR INC Last 4 digits of accountnumber
Nonpriority Creditor's Name
POB 95846 When was the debt incurred? 06/11/2017
Number Street As of the date you file, the claim is: Check ail that appi
LAS VEGAS, NV 89193 yous peM
City State ZIP Code C) Contingent
CQ) unliquidated
Who incurred the debt? Check one. Q Disputed
| Debtor 1 only
( Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only Q student toans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
(J Check if this claim is for a community debt you did not report as priority claims .
OQ bebts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Wi other. specify COLLECTIONS
wi No
Q Yes

page 10 of 2

 
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 39 of 67
Debtor 4 ALINA C. BARCELO DE CERVERA Case number (ir known)

First Name Middle Name Last Name

 

 

Ee List Others to Be Notified About a Debt That You Already Listed

 

| 8, Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or

' 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

 

 

 

 

 

 

 

 

 

EXTER FINANCE LLC On which entry in Part 41 or Part 2 did you list the original creditor?

Name )

POB 166097 Line 4 } of (Check one): O) Part 1: Creditors with Priority Unsecured Claims

Number Street Wi Part 2: Creditors with Nonpriority Unsecured Claims

IRVING, TX 75016 Last 4 digits of account number

City . State ZIP Code

DESERT RADIOLOGISTS On which entry in Part 1 or Part 2 did you list the original creditor?

Name

31 N NELLIS BLVD Line’ ' | of (Check one): C] Part 4: Creditors with Priority Unsecured Claims

Number Street WJ Part 2: Creditors with Nonpriority Unsecured
Claims

LAS VEGAS, NV 89110 Last 4 digits of account number

City State ZIP Code

OPTUMCARE ANESTHESIA On which entry in Part 4 or Part 2 did you list the original creditor?

Name }

4750 W OAKEY BLVD STE 401 Line t of (Check one): O Part 1: Creditors with Priority Unsecured Claims

Number Street W Part 2: Creditors with Nonpriority Unsecured
Claims

LAS VEGAS, NV 89102 Last 4 digits of account number ___ _

City . State ZIP Code

 

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
Line of (Check one): OQ) Part 1: Creditors with Priority Unsecured Claims
Number Street () Part 2: Creditors with Nonpriority Unsecured
Claims
- Last 4 digits of account number
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): ©) Part 1: Creditors with Priority Unsecured Claims
Number Street Q Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): LU) Part 1: Creditors with Priority Unsecured Claims
Number Street OQ) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber_
City State ZIP Code
Naime On which entry in Part 1 or Part 2 did you list the original creditor?
al
Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street . . wos
(Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number_

 

 

City State ZIP Code

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page {| wl)
é

 
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 40 of 67
Debtor 1 ALINA C. BARCELO DE CERVERA Case number (it known)

First Name Middle Name Last Name

ea Add the Amounts for Each Type of Unsecured Claim

: 6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

 

 

 

 

 

 

 

 

 

 

 

Total claim
Total claims 6a. Domestic support obligations 6a. $ 0.00
i from Part 1 6b. Taxes and certain other debts you owe the
government 6b. $ 0.00
6c. Claims for death or personal injury while you were
intoxicated 6c. $ 0.00
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. 4 $ 0.00
6e. Total. Add lines 6a through 6d. 6e.
9 ; 0.00
Total claim
Total claims 6f. Student loans 6f. $ 0.00
from Part 2 6g. Obligations arising out of a separation agreement
: or divorce that you did not report as priority 0.00
claims 6g. So
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. $ 0.00
6i. Other. Add all other nonpriority unsecured claims.
Write that amount here. 61. + gs 46,538.00
6]. Total. Add lines 6f through 6. §j. $ 46,538.00
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims veal Lol L

 

 
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 41 of 67

Fill in this information to identify your case:

pesto. ~=S ALINA CG. BARCELO DE CERVERA

First Name Middle Name Last Name

 

Debtor 2
(Spouse if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Nevada

Case number

{if known) U) Check if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 42115

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
Wd No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
OQ) Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2, List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

 

Name

 

Number Street

 

City State ZIP Code

2.2,

 

Name

 

i Number Street

 

City / State ZIP Code
2.3

 

Name

 

Number Street

 

City . State ZIP Code
2.4

 

Name

 

Number Street

 

i City State ZIP Code
2.5,

Name

 

 

Number Street

 

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 of i

 
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 42 of 67

Fill in this information to identify your case:

Debtor 1 ALINA C. BARCELO DE CERVERA

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Nevada

 

Case number
{If known)

 

U) Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 42/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

i

_ 4. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
Md No |
C) Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

QI No. Go to tine 3.

Q) Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
OQ) No

C] Yes. in which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out. Column 2.

 

 

 

 

 

 

 

 

 

 

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Check all schedules that apply:
Q) Schedule D, line
Name
CQ) Schedule E/F, line
Number Street OQ) Schedule G, line
City . : _, State ZIP Code
3.2
() Schedule D, line
Name :
() Schedule E/F, line
Number Street Q) Schedule G, line
City State ZIP Code
3.3 |
Q) Schedule D, line
Name }
() Schedule E/F, line
Number Street C] Schedule G, line
City State ZIP Code

 

Official Form 106H Schedule H: Your Codebtors page 1 of 1

 
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 43 of 67

Fill in this information to identify your case:

Debtor 4 ALINA C. BARCELO DE CERVERA

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number Check if this is:

(if Known)
C) An amended filing

J A supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 wT DOT WwW
Schedule I: Your Income 42/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

| Part 1: | Describe Employment

4. Fill in your employment a
information. Debtor 1 Debtor 2 or non-filing spouse

 

 

 

 

 

If you have more than one job,

attach a separate page with
information about additional Employment status wi Employed CL) Employed
- employers. (J Not employed CQ Not employed

Include part-time, seasonal, or

self-employed work.

py Occupation HOUSEKEEPER
Occupation may include student
or homemaker, if it applies.

Employer's name BELLAGIO

Employer’s address POB 7700
Number Street Number Street

 

 

LAS VEGAS NV 89177
City State ZIP Code City State ZIP Code

How long employed there? 7 YRS

| Part 2: | Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. $1,932.29 $
3. Estimate and list monthly overtime pay. 3. +§ 0.00 + $
4. Calculate gross income. Add line 2 + line 3. 4. $1,932.29 $

 

 

 

 

 

Official Form 1061 Schedule |: Your Income page 1
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 44 of 67

Debtor 1 ALINA C. BARCELO DE CERVERA Case number (if known).

 

 

First Name Middle Name Last Name

For Debtor 1 For Debtor 2 or
non-filing spouse

Copy line 4 Were... ceeccssccsesessssesssscesesesesssssssessssessssrssssussecseseessstesssresesveneees >4 $1,932.29 $

5, List all payroll deductions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5a. Tax, Medicare, and Social Security deductions 5a. $3 228.75 $
5b. Mandatory contributions for retirement plans 5b. $ 0.00 $
5c. Voluntary contributions for retirement plans 5c, $. 0.00 $
5d. Required repayments of retirement fund loans 5d. $ 0.00 $
Se. Insurance Se. §$ 0.00 $
5f. Domestic support obligations Sf. = § 0.00 $
5g. Union dues 5g. $__ 49.50. $
5h. Other deductions. Specify: Garnishment 470.78 & Sale 77.66 5h. +3 548.44 +3
6, Add the payroll deductions. Add lines 5a + 5b+ 5c+5d+5e+5f+5g+5h. 6. $ 826.69 $
. 7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. ¢ 1,105.60 $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ 0.00 $
monthly net income. 8a. ne
8b. Interest and dividends 8b. § 0.00 $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $ 0.00 $
settlement, and property settlement. 8c. on
8d. Unemployment compensation sd. $_____0.00_
8e. Social Security 8e. §$ 0.00
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: sf. $0.00 $
8g. Pension or retirement income 8g. $ 0.00 $
8h. Other monthly income. Specify: 8h. +3 0.00 +$
_ 9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + Bh. 9.1 $ 0.00 $
10.Calculate monthly income. Add line 7 + line 9. 4.105.60 — 1.105.60
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. to.) $2 | F $_. Hpi
11. State all other regular contributions to the expenses that you list in Schedule J.
| Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J. :
Specify: w+ g_ 0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 4.105.60
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. $__ ts thoes
Combined

13.Do you expect an increase or decrease within the year after you file this form?
No.

 

 

 

monthly income

 

QC) Yes. Explain:

 

 

Official Form 1061 Schedule I: Your Income

page 2

 

 

 
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 45 of 67

Fill in this information to identify your case:

Debtor1 ALINA C. BARCELO DE CERVERA

First Name Middle Name Last Name

Debtor 2 Q) An amended filing

(Spouse, if filing) First Name Middle Name Last Name
a (2 A supplement showing postpetition chapter 13
United States Bankruptcy Court for the: District of Nevada expenses as of the following date:

“Check if this is:

 

Case number MM / DD/ YYYY

 

 

 

Official Form 106J
Schedule J: Your Expenses 12/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Coe Describe Your Household

1. Is this a joint case?

 

wi No. Go to line 2.
(J Yes. Does Debtor 2 live in a separate household?

CU No
C) Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

2. Do you have dependents? ,
y P U) No Dependent’s relationship to Dependent’s Does dependent live

 

 

 

 

 

 

 

 

Do not list Debtor 1 and W& Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent... eee Q
Do not state the dependents’ DAUGHTER 24 uw No
names. Yes
SON i LI No
Yes
GRANDDAUGHTER 6 LU No
a Yes
GRANDDAUGHTER 6MOS C) No
a Yes
C) No
C) Yes
3. Do your expenses include wu No

expenses of people other than
yourself and your dependents? C) Yes

ara Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

   

such assistance and have included it on Schedule I: Your Income (Official Form 1061.) Your expenses

4. The rental or home ownership expenses for your residence. Include first mortgage payments and 7 s a 900.00.
any rent for the ground or lot. . 4, ae
If not included in line 4:
4a. Real estate taxes 4a. $ 0.00
4b. Property, homeowner's, or renter’s insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses Ac. $ 0.00
4d. Homeowner's association or condominium dues Ad § 0.00

Official Form 106J Schedule J: Your Expenses page 1
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 46 of 67

Debtor 4 ALINA C. BARCELO DE CERVERA

12.

43.
14.

16.

17.

20.

 

First Name Middle Name Last Name

. Additional mortgage payments for your residence, such as home equity loans

. Utilities:

6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c. Telephone, cell phone, Internet, satellite, and cable services

6d. Other. Specify:

 

. Food and housekeeping supplies

. Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2
17c. Other. Specify:

 

17d. Other. Specify:

 

Case number (if known),

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule |, Your Income (Official Form 1061).

Other payments you make to support others who do not live with you.
Specify:

 

Other real property expenses not included in lines 4 or § of this form or on Schedule I: Your income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Official Form 106J Schedule J: Your Expenses

6a.
6b.
6c.

6d.

15a.
15b.
15c,

15d.

16.

47b.

i7c.

17d.

18.

19,

20a.

20b.

20c.

20d.

20e.

Your expenses

$

PFPA Ff Ff fF Ff Ff Ff HF

Rad

Oo fF

Pf GF

Ff Ff PF HF

wm Ff# f& HF

200.00
60.00

200.00
0.00

700.00
0.00
0.00
0.00
0.00

180.00

0.00
0.00

0.00
0.00

0.00
0.00

0.00

0.00
0.00
0.00
0.00

0.00

0.00

0.00

0.00

0.00

0.00
0,00

page 2

 
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 47 of 67

Debtor 1 ALINA C. BARCELO DE CERVERA Case number (if known),

 

First Name Middle Name Last Name

21. Other. Specify:

 

22. Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule |.

23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

a No.

Ql Yes. Explain here:

Official Form 106J Schedule J: Your Expenses

21.

22a.

22b.

22c.

23a,

23b.

23c.

 

 

 

 

 

 

 

+3 0.00
$ 2,240.00
$ 0.00
$ 2,240.00

$ 1,105.60

= $ 2,240.00

$ -1,105.60
page 3

 

 
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 48 of 67

Fill in this information to identify your case:

Debtor 1 ALINA C. BARCELO DE CERVERA

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number
{If known)

 

 

C) Check if this is an
amended filing

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42/15

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

_ Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

CI No
w Yes. Name of person AMY MILLER

. Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

(bef x

 

 

Signature of Debtor Signature of Debtor 2
Date (lo: I(9 J Date
MM/ DD / YYYY MM/ DD / YYYY

 

Official Form 106Dec Declaration About an Individual Debtor’s Schedules

 

 

 

 
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 49 of 67

aI MPR CM Nicest lie MOM CCE RAR ereL mers R I

Debtor 4 ALINA C, BARCELO DE CERVERA

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Nevada

Case number

{IF known) U) Check if this is an
amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Ca Give Details About Your Marital Status and Where You Lived Before

 

4. What is your current marital status?

() Married
wi Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

& No

CJ Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor1 Debtor 2: Dates Debtor 2
lived there lived there
L) same as Debtor 4 L) same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code
C) same as Debtor 1 C) same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Wf No

C] Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Ez Explain the Sources of Your Income

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

 
Case 19-13840-mkn

Debtor 4

First Name Middle Name

Doc 1 Entered 06/17/19 10:40:52 Page 50 of 67

ALINA C. BARCELO DE CERVERA

Last Name

Case number (if known),

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

QO No
Wi Yes. Fill in the details.

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

(January 1 to December 31,2018 )
YYYY

For the calendar year before that:

(January 1 to December 31,2017
yyy

Debtor 1

Sources of income
Check all that apply.

i Wages, commissions,
bonuses, tips

C) Operating a business

wi Wages, commissions,
bonuses, tips

Q Operating a business

wi Wages, commissions,
bonuses, tips

»)OQ Operating a business

Gross income

(before deductions and
exclusions)

§ __ 11,593.71
$ 29,760.48
§__ 17,691.77

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

_ Debtor 2

Sources of income
Check all that apply.

C) Wages, commissions,
bonuses, tips

| Operating a business

QO Wages, commissions,
bonuses, tips

Q Operating a business

QO Wages, commissions,
bonuses, tips

QO Operating a business

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

Wf No

CI Yes. Fill in the details.

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

(January 1 to December 31,2018 _)
Wy

For the calendar year before that:

(January 1 to December 31,2017)
yyy

Official Form 107

Debtor 1

Sources of income
Describe below.

Gross income from
each source

(before deductions and
exclusions)

"Debtor 2

Sources of income
Describe below.

 

 

 

 

 

 

 

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Gross income

(before deductions and
exclusions)

Gross Income from
each source

(before deductions and
exclusions)

page 2

 
Case 19-13840-mkn

Debtor1  ALINA C. BARCELO DE CERVERA Case number dr known

First Name

Middle Name

Doc 1 Entered 06/17/19 10:40:52 Page 51 of 67

 

Last Name

| Part 3: List Certain Payments You Made Before You Filed for Bankruptcy

 

. 6, Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

(CJ No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

CJ No. Go to line 7.

(] Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

wi Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

4 No. Go to line 7.

U) Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

Creditor’s Name

Dates of Total amount paid Amount you still owe
payment ‘

 

Number

Street

 

 

City

State ZIP Code

 

Creditors Name

 

Number

Street

 

 

City

State ZIP Code

 

Creditor’s Name

 

Number

Street

 

 

City

State ZIP Code

Was this payment for...

CD Mortgage

Q) car

O) credit card

Q) Loan repayment

Q Suppliers or vendors

(2 otner

C3 Mortgage

Q) car

QQ credit card

C) Loan repayment

Q Suppliers or vendors

L) other

CI Mortgage

C2 car

(2 credit card

(2) Loan repayment

Q Suppliers or vendors
( other

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 3
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 52 of 67

Debtori  ALINAC. BARCELO DE CERVERA

First Name Middie Name Last Name

Case number (if known)

 

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

UW No ‘

C] Yes. List all payments to an insider.

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
3 $
Insiders Name
Number Street
City State ZIP Code
$ $

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?
Include payments on debts guaranteed or cosigned by an insider.

Wi No

C) Yes. List all payments that benefited an insider.

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe Inciude creditor's name
Insider's Name $ $
Number Street
City State ZIP Code
$ $

 

insiders Name

 

Number Street

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

 
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 53 of 67

Debtor 4 ALINA C. BARCELO DE CERVERA

First Name Middle Name Last Name

Case number (if known),

 

ire identify Legal Actions, Repossessions, and Foreclosures

 

- 9, Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

Wi No

CQ Yes. Fill in the details.

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Case title ‘Sout Name Q Pending
C2 on appeal
Number — Street () concluded
Case number
City State ZIP Code
Case title. : ‘Court Name C) Pending
C] on appeal
Number Street QC) concluded
Case number :
City State ZIP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreciosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

w No. Go to line 11.
L) Yes. Fill in the information below.

Describe the property Date Value of the property

 

Creditor’s Name

 

Number Street Explain what happened

QO Property was repossessed.

() Property was foreclosed.

2 Property was garnished.

City State ZIP Code Q Property was aftached, seized, or levied.

 

 

Describe the property Date Value of the property

 

Creditor’s Name

 

Number Street
Explain what happened

 

Property was repossessed.

Property was foreclosed.

Property was garnished.

Property was attached, seized, or levied.

 

City State ZIP Code

Oooo

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page §

 
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 54 of 67

Debtor 4 ALINA C. BARCELO DE CERVERA Case number (if known)

 

 

First Name Middle Name Last Name

' 44, Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

WZ No

L) Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name
$
Number Street
City State ZIP Code Last 4 digits of account number: XXXX-.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

| No
C) Yes

| Part 5: | List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

i No

OQ] Yes. Fill in the details for each gift.

 

 

 

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
$
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Code
Person’s relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person . the gifts
$
Person to Whom You Gave the Gift
$

 

Number Street

 

City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 55 of 67

Debtor1 ALINAC. BARCELO DE CERVERA

Case number (if known)
First Name Middle Name Last Name

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
wi No

) Yes. Fill in the details for each gift or contribution.

 

 

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed
$
Charity's Name :
$

 

 

 

Number Street

 

City State ZIP Code

Eo List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

Wf No

(2) Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss

Date of your Value of property
how the loss occurred . . a loss lost
Include the amount that insurance has paid. List pending insurance
claims on line 33 of Schedule A/B: Property.
$

 

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?

Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.
QL No
WZ Yes. Fill in the details.

 

 

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
AMY MILLER transfer was
Person Who Was Paid . made
8565 S EASTERN AVE FOR PREPARING ALL THE FORMS FOR MY
Number Street i CHAPTER 7 FILING : $ 200.00
$
LAS VEGAS NV 89123
City State ZIP Code :

amy @amytaxesnmore.com

Email or website address

 

 

Person Who Made the Payment, if Not You

 

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 7

 

 
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 56 of 67

pebtor1  ALINA C, BARCELO DE CERVERA

Case number (if known),
First Name Middle Name Last Name

 

Description and value of any property transferred Date payment or Amount of
transfer was made payment

 

Person Who Was Paid

 

Number Street

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

47. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

Wf No

Ql Yes. Fill in the details.

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
made
Person Who Was Paid
Number Street nT $
$

 

City State ZIP Cade

 

- 48. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.
w No
C) Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person's relationship to you

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 8

 

 
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 57 of 67

pebtor1  ALINA C. BARCELO DE CERVERA Case number ¢rarowe

First Name Middle Name Last Name

 

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called assef-protection devices.)

Wd No

CQ Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust

 

 

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

WH No

(2 Yes. Fill in the details.

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, _ closing or transfer
or transferred
Name of Financial Institution
XXXX=_ _ C2 checking $
Number Street () savings

CQ) Money market

 

Q Brokerage

 

 

 

City State ZiP Code QO Other
XXXX- __ C2 checking $
Name of Financial Institution
Q Savings
Number Street Q Money market

Cl Brokerage

 

C) other

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
wf No

C) Yes. Fill in the details.

 

 

Who else had access to It? Describe the contents Do you still
have it?
‘C1 No
Name of Financial Institution Name CQ] ves

 

 

Number Street Number Street

 

 

City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 

 
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 58 of 67

Debtor 1 ALINAC. BARCELO DE CERVERA Case number titknown)

First Name Middle Name Last Name

 

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
C) Yes. Fill in the details.

 

 

Who else has or had access to it? Describe the contents Do you still
have it?
»OINo
Name of Storage Facility Name : t) Yes
Number Street Number Street

 

City State ZIP Code

 

City State ZIP Code

Identify Property You Hold or Control for Someone Else

23. Do you hold or contro! any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
wf No
CL} Yes. Fill in the details.
Where is the property? Describe the property Value

 

Owner's Name : $

 

Number Street

 

Number Street

 

 

 

City State ZIP Code

 

 

City State ZIP Code
eset Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

. Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

a Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

a Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

"24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

Wi No

C) Yes. Fill in the details.

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street

City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10

 

 

 

 
Case 19-13840-mkn

Debtor1  ALINAC.BARCELO DE CERVERA

First Name Middle Name Last Name

 

25. Have you notified any governmental unit of any release of hazardous material?

w No
C) Yes. Fill in the details.
Governmental unit

 

 

 

 

Name of site Governmental unit
Number Street Number Street

City State ZIP Code
City State ZIP Code

Case number (if known),

Environmental law, if you know it

Doc 1 Entered 06/17/19 10:40:52 Page 59 of 67

Date of notice

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

Wi No

C) Yes. Fill in the details.

Court or agency

Case title
Court Name

 

Number Street

 

Case number City State ZIP Code

Crue Give Details About Your Business or Connections to Any Business

Status of the
case

Nature of the case

C] Pending
Qi on appeal

OQ Concluded

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
QC] Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

CJ A member of a limited liability company (LLC) or limited liability partnership (LLP)

C) A partner ina partnership
C) An officer, director, or managing executive of a corporation

C) An owner of at least 5% of the voting or equity securities of a corporation

wi No. None of the above applies. Go to Part 12.

CJ Yes. Check all that apply above and fill in the details below for each business.

Describe the nature of the business

 

Business Name

 

Number Street
Name of accountant or bookkeeper

 

 

City State ZIP Code
Describe the nature of the business

 

Business Name

 

Number Street .
Name of accountant or bookkeeper

 

 

City State ZiP Code

 

Official Form 107

Employer Identification number
Do not include Social Security number or ITIN.

EIN: -

Dates business existed

From To

Employer Identification number
Do not include Social Security number or ITIN.

_ EIN: -

Dates business existed

From _s«sTTO.

Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

 

 

 
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 60 of 67

Debtor 1 ALINA C. BARCELO DE CERVERA Case number (if known).

First Name Middle Name Last Name

 

 

Employer Identification number
Do not include Social Security number or ITIN.

Describe the nature of the business

 

Business Name

 

 

 

City State ZIP Code

; BINS oe
i
Number Street Name of accountant or bookkeeper Dates business existed
|
; From To
i
f t

 

 

28, Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

C) No
C) Yes. Fill in the details below.

Date issued

 

Name MM/DD/YYYY

 

Number Street

 

 

City State ZIP Code

Part 12: Sign Below

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

Signature of Debtor 1 Signature of Debtor 2

oate (I) ! 0 {9 Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

wi No
C) Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

C] No

wi Yes. Name of person AMY MILLER . Attach the Bankruptcy Petition Preparer's Notice,
Declaration, and Signature (Official Form 119).

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 61 of 67

Fill in this information to identify your case:

Debtor 1 ALINA C. BARCELO DE CERVERA

First Name Middle Name Cast Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number Cd Check if this is an
(if known) amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 2s

 

If you are an individual filing under chapter 7, you must fill out this form if:

H creditors have claims secured by your property, or

mM you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

 

4. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

 

 

 

 

 

identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditor's (J Surrender the property. LI No
name:
_ LJ Retain the property and redeem it. C) Yes
copay of () Retain the property and enter into a
securing debt: Reaffirmation Agreement.
CJ Retain the property and [explain]:
wieditors (2 Surrender the property. CI No
, C) Retain the property and redeem it. (J Yes
jotion of
Oren ° () Retain the property and enter into a
securing debt: Reaffirmation Agreement.
() Retain the property and [explain]:
Creditor’s () Surrender the property. CQ) No
name:

C) Retain the property and redeem it. C) Yes

repay of (J Retain the property and enter into a

securing debt: Reaffirmation Agreement.
() Retain the property and [explain]:

 

 

Creditor s Q] Surrender the property. QINo
- (] Retain the property and redeem it. Q) Yes

prone of Q Retain the property and enter into a

securing debt: Reaffirmation Agreement.

C) Retain the property and [explain]:

 

Official Form 108 Statement of intention for Individuals Filing Under Chapter 7 page 1

 
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 62 of 67

Debtor 1 ALINA C. BARCELO DE CERVERA Case number (/f known)

First Name Middle Name Last Name

ea List Your Unexpired Personal Property Leases

- For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066),
_ fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

 

 

 

Describe your unexpired personal property leases Will the lease be assumed?
Lessor’s name: OINo
ae C) Yes

Description of leased

property:

Lessor’s name: CI No
Oy

Description of leased °s

property:

Lessor’s name: CI No

Description of leased C) Yes

property:

Lessor’s name: CI No
C) Yes

Description of leased

property:

Lessor’s name: CU No
QO Yes

Description of leased

property:

Lessor’s name: CI No

_ (Yes

Description of leased

property:

Lessor’s name: OQ) No
C) Yes

Description of leased
property:

 

pares: | Sign Below

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal praqperty that is ject to an unexpired lease.

ature or Signature of Debtor 2

bate ( Ko | \ Date
/ DD 7? YYYY MM/ DD/ YYYY

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

 
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 63 of 67

Check one box only as directed in this form and in
Form 122A-1Supp:

Fill in this information to identify your case:

Debtor1 ALINA C, BARCELO DE CERVERA

First Name Middle Name Last Name

wi 1. There is no presumption of abuse.

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

 

C) 2. The calculation to determine if a presumption of
abuse applies will be made under Chapter 7
Means Test Calculation (Official Form 122A~-2).

United States Bankruptcy Court for the: DISTRICT OF NEVADA

CJ 3. The Means Test does not apply now because of
qualified military service but it could apply later.

Case number
(if known)

 

  

 

 

C) Check if this is an amended filing

Official Form 122A—1
Chapter 7 Statement of Your Current Monthly Income 12/45

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 

Calculate Your Current Monthly Income

1. Whatis your marital and filing status? Check one only.

a Not married. Fill out Column A, lines 2-11.
Q] Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

QC) Married and your spouse is NOT filing with you. You and your spouse are:
QO Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

Q Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penaity of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. If you have nothing to report for any line, write $0 in the space.

 

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
2. Your gross wages, salary, tips, bonuses, overtime, and commissions 932.29
(before all payroll deductions). $_1,932.2 $
3. Alimony and maintenance payments. Do not include payments from a spouse if 0.00
Column B is filled in. $___<* $
4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column B is not 0.00
filled in. Do not include payments you listed on line 3. $Y $
5. Net income from operating a business, profession, Debtor 4 Debtor 2
or farm
Gross receipts (before all deductions) $e SL
Ordinary and necessary operating expenses —$ -$
Net monthly income from a business, profession, orfarm g 0.00 ¢ roPyy $ 0.00 $
6. Net income from rental and other real property Debtor 1 Debtor 2
Gross receipts (before all deductions) $s GS
Ordinary and necessary operating expenses -$ -$
Net monthly income from rental or other real property g 0.00 ¢ roPyy, $ 0.00
7. Interest, dividends, and royalties 3 0.00

 

 

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1

 
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 64 of 67

 

 

Debtor 1 ALINA C. BARCELO DE CERVERA Case number (ir known)
First Name Middle Name Last Name
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
8. Unemployment compensation $ 0.00 $

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list it here: 0...

FOP YOU o.oo. eeesceceesscsscssesecsesseescesessssessearenecesssesauesuenesssussneassiees $.
For your spouse $

 

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. $ 0.00 $

10. Income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. If necessary, list other sources on a separate page and put the total below.

 

 

0.00 $
g___0.00 $
Total amounts from separate pages, if any. +3 0.00 +3

 

11. Calculate your total current monthly income. Add lines 2 through 10 for each +
column. Then add the total for Column A to the total for Column B. $ 1,932.29 $ $ 1,932.29
Mewmed

Total current
monthly income

 

 

 

 

 

 

 

 

| Part 2: Determine Whether the Means Test Applies to You

 

 

12. Calculate your current monthly income for the year. Follow these steps:

 

12a. Copy your total current monthly income frOM INE 14. esse ccecsccsseeeccsssseecassuecsesssseecsssssesessnsesecessnecessueseees Copy line 11 here> $_ 1,932.29 |
Multiply by 12 (the number of months in a year). x 12
12b. The result is your annual income for this part of the form. 12b. [ $23,187.48 |

13. Calculate the median family income that applies to you. Follow these steps:

Fill in the state in which you live. NEVADA

per

Fill in the number of people in your household. 5 |

Fill in the median family income for your state and size Of MOUSCHONG. 0... esc cecccsssessessssesecsssesecesecseesecescesesuseseesesenssntenessuecneeeneneess 13. $81,318.00

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk’s office.

 

 

 

 

 

 

14, How do the lines compare?

14a. @ Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

14b. C] Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A-2.

i Sign Below

By signing

      
 

e, |eclare rpenalty of perjury that the information on this statement and in any attachments is true and correct.

x

 

Signgflire sSFEEbtor 1 Signature of Debtor 2
Date Slo ‘ | () Date

MM/ DD /YYYY MM/ DD /YYYY

lf you checked line 14a, do NOT fill out or file Form 122A~2.
If you checked line 14b, fill out Form 122A—2 and file it with this form.

 

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 2
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 65 of 67

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
* ok RF OK OK OF
)
In re: ) Bankruptcy No.:
ALINA C. BARCELO DE CERVERA Chapter 7
) VERIFICATION OF CREDITOR
) MATRIX
)
)
Debtor(s). )
)
)

 

The above named Debtor hereby verifies that the attached list of creditors is true

and correct to the best of his/her knowledge.

Date (0. \) \q Signature he

Date Signature

 

 

vercredmatrix.wpd — rev. 4/12/07

 
Case 19-13840-mkn Doc1_ Entered 06/17/19 10:40:52 Page 66 of 67

CREDITOR MATRIX
ALINA C. BARCELO DE CERVERA

HOMEDEPOT
POB 6497
SIOUX FALLS, SD 57117

LOWES
POB 965005
ORLANDO, FL 32896

SEARS
POB 6282
SIOUX FALLS, SD 57117

CAPITAL ONE
POB 30281
SALT LAKE CITY, UT 84130

BANK OF AMERICA
POB 982238
EL PASO, TX 79998

CHASE
POB 15298
WILMINGTON, DE 19850

TARGET
POB 1470
MINNEAPOLIS, MN 55440

KOSTER
4902 S EASTERN
LAS VEGAS, NV 89119

RAPID CASH
PO BOX 780408
WICHITA, KS 67278

CHECK CITY
8505 S EASTERN
LAS VEGAS, NV 89123

LEVITZ
91 S MARTIN L KING BLVD
LAS VEGAS, NV 89106

LINEN N THINGS
8400 MIRAMAR RD #270
SAN DIEGO, CA 92126

WASHINGTON MUTUAL
POB 15298
WILMINGTON, DE 19850

PLATINUM
POB 650448
DALLAS, TX 75265

CASHLAND
2510 E TROPICANAAVE STE 101
LAS VEGAS, NV 89121

 
Case 19-13840-mkn Doc 1

y

FIRST AMERICA CREDIT UNION
25 S ARIZON AVE STE 111
CHANDLER, AZ 85225

CASH1
725 E COVEY LANE STE 170
PHOENIX, AZ 85024

VINTAGE POINT
6500 VEGAS DR
LAS VEGAS, NV 89108

CREDIT ACCEPTANCE CORP
POB 5070
SOUTHFIELD, MI 48086

OPORTUN INC/PROGRESO FIN
3201 DALLAS PKWY STE 700
FRISCO, TX 75034

SILVER STATE SCHOOLS FCU
POB 12037
LAS VEGAS, NV 89112

CALVALRY PORTFOLIO
500 SUMMIT LAKE DR STE 4A
VALHALLA, NY 10595

EXTER FINANCE LLC
POB 166097
IRVING, TX 75016

PLUS FOUR INC
POB 95846
LAS VEGAS, NV 89193

DESERT RADIOLOGISTS
31 N NELLIS BLVD
LAS VEGAS, NV 89110

OPTUMCARE ANESTHESIA
4750 W OAKEY BLVD STE 401
LAS VEGAS, NV 89102

Entered 06/17/19 10:40:52 Page 67 of 67

 
